Per-Curiam,
Nothing was shown in the court below calling for any interference with the direction of the testator as to what shall be done with his real estate. To have granted the first and third prayers of the petitiofi of the Handley Board of Trustees would have been, as learned counsel for appellees well contend, “a substituted method” by the court for the disposition of the real estate of the deceased. His direction as to what is to be done with it, as found in the thirteenth clause of his will, is controlling, and his intention, as therein expressed, is not to be thwarted by any one.
Decree affirmed.